MEMORANDUM OPINION
                                            No. 04-12-00384-CV

                                IN THE INTEREST OF J.M.V., a Child

                     From the 225th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2011-PA-01861
                        Honorable Charles E. Montemayor, Judge Presiding 1

PER CURIAM

Sitting:         Karen Angelini, Justice
                 Steven C. Hilbig, Justice
                 Marialyn Barnard, Justice

Delivered and Filed: October 31, 2012

AFFIRMED

           Appellant appeals the trial court’s order terminating his parental rights to J.M.V.

Appellant’s court-appointed attorney has filed a brief containing a professional evaluation of the

record and demonstrating that there are no arguable grounds to be advanced. Counsel concludes

that the appeal is without merit. The brief meets the requirements of Anders v. California, 386
U.S. 738 (1967). See In re R.R., No. 04–03–00096–CV, 2003 WL 21157944, at * 4 (Tex. App.—

San Antonio 2003, order) (applying Anders procedure in appeal from termination of parental

rights), disp. on merits, 2003 WL 22080522 (Tex. App.—San Antonio 2003, no pet.). Counsel




1
 The Honorable Peter Sakai is the presiding judge of the 225th Judicial District Court of Bexar County, Texas. The
order of termination was signed by Associate Judge Charles E. Montemayor.
                                                                                           04-12-00384-CV


provided appellant with a copy of the brief. Appellant was informed of his right to review the

record and advised of his right to file a pro se brief. Appellant has not filed a brief.

        After reviewing the record and counsel’s brief, we agree that the appeal is frivolous and

without merit. The Order of Termination signed by the trial court is affirmed. We grant counsel’s

motion to withdraw. Nichols v. State, 954 S.W.2d 83, 86 (Tex. App.—San Antonio 1997, no

pet.); Bruns v. State, 924 S.W.2d 176, 177 n. 1 (Tex. App.—San Antonio 1996, no pet.).



                                                        PER CURIAM




                                                  -2-